Citation Nr: 0431076	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis, to 
include gouty arthritis.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension and 
heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, denied the 
veteran's application to reopen claims for service connection 
for arthritis and gouty arthritis.  The Board construes the 
veteran's statement received by the RO in April 2002 as a 
timely Notice of Disagreement (NOD) with that decision.

The Board also construes the veteran's April 2002 statement 
as a timely NOD to the part of the January 2002 RO decision 
that denied his application to reopen claims for service 
connection for heart disease and hypertension.  As the 
veteran has entered a notice of disagreement, and has not 
otherwise withdrawn these issues in writing, the Board is 
required to remand these issues to the RO for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

As to the veteran's gouty arthritis, the Board notes that a 
Board decision in February 2000 denied the veteran's claim 
for service connection on the basis that the claim was not 
well grounded.  The Veterans Claims Assistance Act of 2000 
(VCAA) was signed by the President into law on November 9, 
2000, which, among other things, eliminated the concept of 
well-groundedness; however, such is only applicable to claims 
filed on or after the date of enactment or those filed before 
the date of enactment but not yet final as of that date.  38 
U.S.C.A. § 5103A (West 2002).  Nevertheless, the RO 
readjudicated the claim and denied it on the merits in August 
2002.  As the February 2000 decision predated the enactment 
of VCAA, and the veteran timely appealed the January 2002 RO 
decision noted above, the issue before the Board is whether 
new and material evidence has been submitted to reopen a 
claim for service connection for gouty arthritis.  As the 
application to reopen the claims for service connection for 
arthritis and gouty arthritis were received in August 2001, 
the Board finds that the issue of arthritis encompasses gouty 
arthritis.

In correspondence submitted and received by the Board in 
August 2004, the veteran  requested a personal hearing "to 
be held at Regional Office Manila."  It was not clear 
whether he wanted an RO or Board hearing.  The Board made an 
attempt to clarify the veteran's request, but there was no 
response to its inquiry from the veteran or representative.  
Under these circumstances, his hearing request is deemed 
withdrawn.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  A Board decision in February 2000 denied the veteran's 
application to reopen a claim for service connection for 
arthritis and denied service connection for gouty arthritis.  

3.  The evidence added to the record since the February 2000 
Board decision is either duplicative or cumulative of 
previously considered evidence; by itself or considered with 
previous evidence of record, it is not so significant that it 
must be considered in order to fairly decide the claim on 
appeal.   


CONCLUSIONS OF LAW

1.  The February 2000 Board decision denying the veteran's 
application to reopen a service connection claim for 
arthritis, to include gouty arthritis, is final.  38 U.S.C.A. 
§ § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the final February 2000 Board 
decision denying the veteran's application to reopen a 
service connection claim for arthritis, to include gouty 
arthritis, is not new and material; accordingly, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2002 and August 2002 rating 
decisions; the September 2003 Statement of the Case; the 
February 2000 Board decision; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to reopen his claim for service connection 
for arthritis, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated August 2001, April 
2002, April 2004, and June 2004 informed him of the types of 
evidence that would substantiate his claim, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his application to reopen his claim for service 
connection for arthritis and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. app. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in August 2001, prior to the January 2002 RO decision 
that is the subject of this appeal, as well as in April 2002.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In a June 2004 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 2001, April 2002, April 2004, and June 2004 
letters and asked him to identify all medical providers who 
treated him for arthritis.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no duty to provide an examination or medical opinion 
in the absence of receipt of new and material evidence 
sufficient to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

New and Material Evidence 

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final.  
 
Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In this case, the Board issued a decision in February 2000 in 
which it denied the veteran's application to reopen a service 
connection claim for arthritis.  The Board decision became 
final as of the date of its issuance. 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen was filed before August 29, 2001 (it 
was filed on August 14, 2001); consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Background

The veteran served on active duty from September 1944 to 
November 1945.  In April 1986, he filed a claim for service 
connection for arthritis.  The RO denied the claim in a 
January 1987 rating decision.  The veteran failed to appeal, 
and the decision became final.  He filed an application to 
reopen his claim in May 1997.  In November 1997, the RO 
denied the application to reopen the claim on the basis that 
the veteran had not submitted new and material evidence.  The 
veteran appealed to the Board.

An unappealed RO decision in January 1987 denied the 
veteran's claim for service connection for arthritis on the 
bases that there was no evidence of arthritis during or 
within one year of service, and there was no indication that 
a current diagnosis was related to any incident in service.  
A February 2000 Board decision found that the new evidence 
that the veteran presented only served to show that he had a 
current diagnosis of arthritis; it was determined that the 
additional evidence still did not contain any indication that 
the current diagnosis was related to service and, therefore, 
the new evidence was not material.  Thus, the application to 
reopen the claim was denied.  That same Board decision also 
denied service connection for gouty arthritis on the basis of 
the absence of competent evidence linking a current diagnosis 
of gouty arthritis to service.  The February 2000 Board 
decision was not appealed to the Court of Appeals of 
Veterans' Claims.  This matter comes to the Board on appeal 
from a January 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which, in pertinent part, denied the veteran's 
application to reopen claims for service connection for 
arthritis and gouty arthritis.  

The evidence of record at the time of the February 2000 Board 
decision included Medical Certificates from the V. Luna 
General Hospital dated July 1969 and August 1997, showing 
that the veteran was admitted from August 1968 to August 1969 
with a diagnosis of gouty arthritis; a Costales Medical 
Clinic note dated April 1997; a November 1997 Medical 
Certificate from a Station Hospital showing a diagnosis of 
Gouty Arthritis; a July 1998 Certification from the 
Philippines Veterans Affairs Office indicating that it 
granted service connection for gouty arthritis; 
correspondences from the Cagayan Valley Sanitarium & Hospital 
dated December 1998 and August 1999, indicating current 
diagnoses of arthritis and gouty arthritis; the veteran's 
testimony at a VA Hearing held in June 1999 in which he 
stated that he had arthritis in 1945; and a San Sebastian 
Physical Therapy Consultation sheet, received in September 
1999.

The veteran sought to reopen his claim once again in August 
2001.  He has subsequently submitted evidence that includes 
Costales Medical Clinic notes dated August 2001; copies of 
Pension benefits checks from the Philippine Veterans Affairs 
Office; a March 2002 Medical Certificate and a July 2002 
Medical Record from the Santiago City Health Office (Dr. 
B.S.A.), which included a history of treatment for arthritis 
in 1960; and copies of V. Luna General Hospital Medical 
Certificates that had already been submitted and reviewed.  
    
Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156 were 
changed for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The appellant's application to reopen was 
filed before August 29, 2001 (it was received on August 14, 
2001); consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

The Board notes that the veteran's claim for service 
connection was previously denied because there was no medical 
evidence of arthritis or gouty arthritis during service or 
for many years thereafter and no competent evidence or 
opinion linking any type of arthritis to service.  The 
veteran has submitted numerous reports from physicians 
documenting a current diagnosis and treatment for arthritis.  
However, the veteran's service connection claim was denied 
because there was no contemporaneously recorded evidence of 
any disability or other relevant findings during or within 
years of service, and no competent evidence of a nexus 
between a current diagnosis of arthritis and any incident of 
service.  

Since the February 2000 Board decision, the veteran has 
submitted no competent evidence of arthritis during service 
or for years after service.  The recently received medical 
records from the Santiago City Health Office merely confirm 
treatment for arthritis many years after service; this 
additional evidence continues to be devoid of any competent  
evidence that links a post-service diagnosis of arthritis to 
service.  This evidence is merely cumulative of evidence that 
has already been considered by the Board.  Therefore, the 
evidence is not new and material and does not warrant 
reopening the veteran's claim.

In sum, there is no dispute that the veteran has a current 
diagnosis of arthritis and a history of treatment of same 
since 1960.  The question remains whether the additional 
evidence is material to the issue of whether the veteran's 
arthritis began during or within one year of service or is 
linked to some incident in service.  The evidence submitted 
since the February 2000 Board decision only shows that the 
veteran was first diagnosed with arthritis many years after 
service, and that he continues to seek treatment for it.  The 
record remains silent of contemporaneously recorded findings 
indicative of arthritis during or more proximate to service 
or of competent evidence linking a current diagnosis of 
arthritis to service.  Therefore, the evidence submitted 
since the February 2000 Board decision is not so significant 
that it must be considered in order to fairly decide the 
claim; it is not new and material evidence sufficient to 
reopen a claim for service connection for arthritis, to 
include gouty arthritis.  


ORDER

The veteran's claim to reopen a service connection claim for 
arthritis, to include gouty arthritis is denied.  


                                                           
REMAND

In reviewing the record, the Board observes that the issue of 
whether new and material evidence has been received to reopen 
claims for service connection for hypertension and heart 
disease was denied by he RO in January 2002.  As noted in the 
Introduction to the decision above, the veteran filed a 
timely NOD to that decision in April 2002.  A Statement of 
the Case has not been issued by the RO addressing this 
matter.  An appeal consists of a timely notice of 
disagreement with respect to an RO decision, followed by the 
receipt of a timely substantive appeal after a Statement of 
the Case has been issued.  In order to comply with due 
process requirements, a remand is in order for the RO to 
prepare a Statement of the Case on the issue of whether new 
and material evidence has been received to reopen claims for 
service connection for hypertension and heart disease.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The provisions of the Veterans Claims 
Assistance Act of 2000 should be fully 
complied with and satisfied with respect 
to application to reopen claims for 
service connection for heart disease and 
hypertension, after which the appellant 
should be provided with a Statement of 
the Case with regard to those issues.  
The Statement of the Case should reflect 
that the provisions of the Veterans 
Claims Assistance Act of 2000 have been 
fully complied with as to each issue, and 
cite to the appropriate laws and 
regulations pertinent to each claim, 
including the pre-August 29, 2001 
criteria for applications to reopen 
claims.  The veteran and his 
representative should be provided an 
opportunity to respond to the Statement 
of the Case, and advised that if the 
veteran wishes the Board to consider 
either of these matters, he must submit a 
timely substantive appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



